State's counsel asked a witness for the appellant the following question: *Page 600 
"I will ask you if just prior to that, you and this defendant's boy didn't come down here and threaten Mattie Cleveland and try to make her leave and not appear before the grand jury?" To which the witness was permitted to answer, over the objection of the defendant: "I was there but wasn't there for that purpose."
Subsequently, when the witness Giles was on the witness-stand, counsel for the State made of him this inquiry:
Q. Henry, did Mr. McKennon and the defendant's boy, young Payne, come down to your house one night just before the Grand Jury convened? A. Yes, sir. Q. And talk to your wife, Mattie? A. They talked to Mattie. Q. She is not your wife? A. No, sir. Q. Your wife is Emma? A. No, sir; I ain't married, my wife is in East Texas. Q. Was you down there when they talked to Mattie? A. Yes, sir. Q. What did they tell or say to Mattie about her not appearing before the Grand Jury? A. I don't know exactly what they told her, they offered to send her home. Q. When was that in reference to when the Grand Jury met? A. Friday night before the Grand Jury met? Q. Friday night before the Grand Jury met on Monday? A. Yes, sir. Q. They tried to get her to leave? A. Yes, sir. Q. What else did they say to Mattie, if anything, about if she testified — A. Said anybody testified against him or his father they was going to kill them. Q. Did this young Payne and two negroes then come back to your house just about the time the Grand Jury adjourned? A. Yes, sir. The last time? Q. The last time? A. Yes, sir. Q. Did the three come there — MR. FARROW: If the court please, we object to that. THE COURT: The objection will be sustained to that last. MR. FARROW: We object also to the fact that young Payne or anyone else except the defendant himself, if they have established the fact that he did, we submit it without objection, but we have — THE COURT: Anything that was said by the defendant. The objection as made is overruled.
Predicated upon this procedure, the appellant presented a bill of exceptions to the introduction of the testimony or evidence to the effect that McKennon and appellant's boy came to his house just before the grand jury convened and talked to Mattie, and that they offered to send her home; that this was on Friday before the grand jury met on Monday. The court declined to approve the bill but had the stenographer copy his notes on the subject, which have been set out above.
The proceeding is somewhat confusing and leaves us in doubt as to whether we have a clear comprehension of the ruling of the court. We gather from it, however, that there was gotten before the jury, from the testimony of the witness Giles, that appellant's son had threatened to kill a witness if she gave testimony against the appellant and had by that means endeavored to prevent her attendance before the grand jury or at the trial, and that appellant's counsel desired that this evidence be kept from the jury. Apparently, the court adhered to his *Page 601 
original ruling made when the witness McKennon was on the witness-stand. The ruling made at that time doubtless encouraged State's counsel to renew the same inquiry while Giles was on the stand, and possibly counsel for appellant, knowing that the court had made his decision that the question propounded to McKennon called for legitimate evidence, was deterred from making a prompt objection, the question propounded to Giles calling for the same facts. The testimony called for in the question to McKennon and apparently admitted in response to the question to Giles was obnoxious to the established rules of evidence looking to a fair trial upon behalf of one accused of crime, and has been settled by numerous cases which are collated in Branch's Ann. Tex. P.C., Sec. 861, supplemented by many of later date, notably Nader v. State, 86 Tex.Crim. Rep.; where the subject was reviewed and the rule applied; and to the same effect is the case of Coleman v. State, 90 Tex.Crim. Rep..
The answer of the witness was permitted in these words: "I was there but wasn't there for that purpose." This answer was evasive and probably gave the jury to understand that the question spokethe truth. The procedure reflected by the bill relating to the occurrence while the witness Giles was testifying, cannot and perhaps should not be disassociated from that taking place while McKennon was testifying. Viewed in this light, it is obvious that hurtful and illegal testimony against the appellant went to the jury. This testimony was ruled admissible by the court when McKennon was testifying; and counsel for appellant was not willing that it should be used against the appellant.
The facts and the case are closely contested. Much reliance is put upon the testimony of the witness Mattie Cleveland, who gave damaging testimony against the appellant, which he controverted. The State fortified her testimony and discredited the appellant by proving that his son had threatened her and tried to prevent her from going before the grand jury. The son was not a witness and there was not an iota of the evidence connecting appellant with the acts of his son. We think the ruling of the trial court in refusing to sustain appellant's objection to the question propounded to the witness McKennon under the circumstances revealed, he being concededly in error, was, especially when considered in connection with the subsequent procedure referred to, of a nature calculated to injure the appellant.
The motion for rehearing should be granted, the affirmance set aside, the judgment reversed and the cause remanded, and such is ordered.
Reversed and remanded. *Page 602